Exhibit 10.22(c)



Supplemental Agreement No. 3



to



Purchase Agreement No. 2060



between



The Boeing Company



and



Continental Airlines, Inc.



 

Relating to Boeing Model 767-400ER Aircraft

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of October 31, 2000, by and between
THE BOEING COMPANY, a Delaware corporation with its principal office in Seattle,
Washington, (Boeing) and Continental Airlines, Inc., a Delaware corporation with
its principal office in Houston, Texas (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2060 dated
October 10, 1997, (the Purchase Agreement) relating to Boeing Model 767-400ER
aircraft, (Aircraft); and

WHEREAS, Boeing and Customer have mutually agreed to [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and

WHEREAS, Boeing and Customer have mutually agreed to correct an error in the
engine price; and

WHEREAS, Boeing and Customer have mutually agreed to revise the [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and

WHEREAS, Boeing and Customer have mutually agreed to add a previously missing
option to the list of optional features; and

WHEREAS, Boeing and Customer have mutually agreed to amend the Purchase
Agreement to incorporate the effect of these and certain other changes;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

1. Table of Contents:

Remove and replace, in its entirety, the "Table of Contents", with the "Table of
Contents" attached hereto, to reflect the changes made by this Supplemental
Agreement No. 3.

2. Tables:

Remove and replace, in its entirety, "Table 1, Aircraft Delivery, Description,
Price and Advance Payments" with the revised "Table 1, Aircraft Delivery,
Description, Price and Advance Payments", attached hereto, to reflect the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and the
engine price correction.

 3. Exhibits:

Remove and replace, in its entirety, Exhibit A with the revised Exhibit A
(attached hereto) to reflect an additional optional feature.

4. Letter Agreements:

Remove and replace, in its entirety, Letter Agreement
6-1162-GOC-084 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] with the revised Letter Agreement 6-1162-GOC-084R1, attached hereto,
to reflect a revision to the engine model CF6-80C2B8F.

 

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/ J. A. McGarvey  By: /s/ Gerald Laderman

 

Its: Attorney-In-Fact   Its: Senior Vice President - Finance

TABLE OF CONTENTS

 

ARTICLES

Revised By:



1. Quantity, Model and Description

2. Delivery Schedule

3. Price

4. Payment

5. Miscellaneous

 

TABLE

1. Aircraft Information Table SA No. 3

 

EXHIBIT

A. Aircraft Configuration SA No. 3

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

BFE1. BFE Variables

CS1. Customer Support Variables

EE1. Engine Escalation/Engine Warranty and Patent Indemnity

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

TABLE OF CONTENTS

 

LETTER AGREEMENTS

Revised By:



2060-1 not used

2060-2 Demonstration Flights

2060-3 Spares Initial Provisioning

2060-4 Flight Crew Training Spares

2060-5 Escalation Sharing

6-1162-JMG-165 Installation of Cabin Systems Equipment SA No. 2

 

 

TABLE OF CONTENTS

 

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1161-GOC-084R1 [CONFIDENTIAL MATERIAL SA No. 3

OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

6-1162-GOC-085 [CONFIDENTIAL MATERIAL

OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

6-1162-GOC-086 Special Matters

 

 

 

 

 

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 December 18, 1997

Supplemental Agreement No. 2 June 8, 1999

Supplemental Agreement No. 3 October 31, 2000

 

Table 1

to Purchase Agreement No. 2060

Aircraft Delivery, Description, Price and Advance Payments



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

AIRCRAFT CONFIGURATION



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Exhibit A to Purchase Agreement Number 2060

AIRCRAFT CONFIGURATION



Dated  October 31, 2000



relating to



BOEING MODEL 767-400ER AIRCRAFT

 

The Detail Specification is Boeing Detail Specification D019T001-CAL-64E1 dated
as of even date herewith. Such Detail Specification will be comprised of Boeing
Configuration Specification D019T003, revision A, dated March 13, 1997 as
amended to incorporate the Options listed below, including the effects on
Manufacturer's Empty Weight (MEW) and Operating Empty Weight (OEW). Such Options
are set forth in Boeing Document D019TCR1-CAL-64E1. As soon as practicable,
Boeing will furnish to Buyer copies of the Detail Specification, which copies
will reflect such Options. The Aircraft Basic Price reflects and includes all
effects of such Options, except such Aircraft Basic Price does not include the
price effects of any Buyer Furnished Equipment or Seller Purchased Equipment.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

October 31, 2000

6-1162-GOC-084R1

 

 

Continental Airlines, Inc.

1600 Smith

Houston, TX 77002

 

 

Subject: [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Reference: Purchase Agreement No. 2060 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 767-400ER aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirety Letter Agreement 6-1162-GOC-084 dated October 10, 1997.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Boeing and Customer understand that certain information contained in this Letter
Agreement, including any attachments hereto, are considered by both parties to
be confidential. Boeing and Customer agree that each party will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the other party's prior written consent, disclose this Letter
Agreement or any information contained herein to any other person or entity
except as may be required by applicable law or governmental regulations.

 

 

Very truly yours,

THE BOEING COMPANY

 

By     /s/ J. A. McGarvey      

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date: October  31, 2000

Continental Airlines, Inc.

 

By   /s/ Gerald Laderman            

Its Senior Vice President - Finance 

Attachment to Letter Agreement

No. 6-1162-GOC-084R1

CF6-80C2B8F Engines

Page 1



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

